 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE FRANK BARRON, Sr.,                            Case No.: 3:18-cv-01287-GPC-NLS
     CDCR #V-01476,
12
                                       Plaintiff,       ORDER GRANTING DEFENDANTS’
13                                                      MOTION TO DISMISS AND
                         vs.                            DISMISSING THE COMPLAINT AS
14
                                                        MOOT
15
     RAYMOND MADDEN, et al.
16
                                    Defendants.         (Dkt. No. 11.)
17
18
19
20
21
22         On June 14, 2018, Jose Frank Barron, Sr. (“Plaintiff”), a state prisoner proceeding
23   pro se, at Centinela State Prison (“CEN”), in Imperial, California, filed a civil rights
24   complaint pursuant to 42 U.S.C. § 1983 seeking injunctive relief of an “immediate parole
25   consideration” hearing based on the implementation of Proposition 57. (Dkt. No. 1,
26   Compl.) Defendants filed a motion to dismiss, (Dkt. No. 11), which is fully briefed. (Dkt.
27   Nos. 19, 20.) Based on the reasoning below, the court GRANTS Defendants’ motion to
28   dismiss and DISMISSES the complaint as moot.
                                                    1
                                                                            3:18-cv-01287-GPC-NLS
 1                                           Background
 2         On November 8, 2016, the California voters approved The Public Safety and
 3   Rehabilitation Act of 2016-Proposition 57-and it took effect the next day. People v.
 4   Marquez, 11 Cal. App. 5th 816, 821 (2017); Cal. Const., Art. II, § 10(a). Proposition 57
 5   added Article 1, section 32 to the California Constitution and provides, in relevant part,
 6   “Parole consideration: Any person convicted of a nonviolent felony offense and sentenced
 7   to state prison shall be eligible for parole consideration after completing the full term of
 8   his or her primary offense,” defined for these purposes as “the longest term of
 9   imprisonment imposed by the court for any offense, excluding the imposition of an
10   enhancement, consecutive sentence, or alternative sentence.” Cal. Const., art. I, § 32(a)(1),
11   (a)(1)(A). Proposition 57 provides an inmate who has completed his base term with a
12   hearing before the Board of Parole Hearings and not a guarantee of re-sentencing. See
13   Pugh v. Kernan, Case No. 18cv6497-CRB,(PR), 2019 WL 651700, at *1 (N.D. Cal. Feb.
14   15, 2019).
15         In 2017, the CDCR promulgated regulations implementing Proposition 57. See 15
16   Cal. Code Regs. §§ 3490 and 3491. Section 3490 excluded from the definition of
17   “nonviolent offenders” anyone who is incarcerated for a term of life with the possibility of
18   parole. Id. § 3490(a)(3). Section 3491 identified which inmates are not eligible for parole
19   consideration, and stated in part, “[A]n inmate is not eligible for parole consideration by
20   the Board of Parole Hearings . . . if any of the following apply: (1) The inmate is an
21   indeterminately-sentenced nonviolent offender as defined in section 3495.”              Id. §
22   3491(b)(1). In this case, because Plaintiff is an indeterminate nonviolent offender, Plaintiff
23   was denied parole consideration.
24         Recently, in the case of In re Edwards, 26, Cal. App. 5th 1181 (2018), filed on
25   September 7, 2018, after the filing of the instant complaint, the court of appeal voided the
26   CDCR regulations explaining they “impermissibly circumscribe eligibility for Proposition
27   57 parole by barring relief for [an inmate] and other similarly situated inmates serving
28   Three Strikes sentences for nonviolent offenses . . .[and] are inconsistent with section 32
                                                   2
                                                                               3:18-cv-01287-GPC-NLS
 1   [of the California Constitution].” Id. at 1192. In response, the CDCR enacted emergency
 2   regulations “to allow inmates who are incarcerated for a term of life with the possibility of
 3   parole for nonviolent offenses to be eligible for parole consideration by the Board of Parole
 4   Hearings.” Hughey v. Kernan, No. 18-cv-00313-WQH-BGS, 2019 WL 329535, at *5
 5   (S.D. Cal. Jan. 24, 2019) (quoting 1-Z Cal. Regulatory Notice Reg. 43 (Jan. 4, 2019)
 6   (https://oal.ca.gov/wp-content/uploads/sites/166/2019/01/1z-2019.pdf).
 7                                           Discussion
 8            In the complaint, Plaintiff claims CEN’s Warden and several California Department
 9   of Corrections and Rehabilitation (“CDCR”) Office of Appeals officials violated his Eighth
10   and Fourteenth Amendment rights on May 29, 2018, by interpreting provisions of Title 15
11   of the California Code of Regulations in such a way as to exclude him from “immediate
12   parole consideration” as a “non-violent offender” as provided by California’s Public Safety
13   and Rehabilitation Act of 2016, “Proposition 57.” (Dkt. No. 1, Compl. at 3-5.) Plaintiff
14   claims he is “eligible for immediate parole consideration” pursuant to Cal. Const., Art 1, §
15   32(a)(1)(A), and that his “primary offense has been fulfilled.” (Id. at 4-5.) He contends
16   Defendants’ refusal to conduct a “Non-Violent Parole Eligibility Analysis Process”
17   (“NVPP”) in his case has resulted in the denial of a protected liberty interest in parole
18   consideration created by Proposition 57 without due process and amounts to cruel and
19   unusual punishment. (Id. at 3, 5 & Ex. A. at 10-11. He seeks only injunctive relief. (Id.
20   at 7.)
21            In their motion, Defendants argue that Plaintiff received the process he was due
22   under the prior CDCR regulations. Under those regulations, which are now void, an inmate
23   with an indeterminately-sentenced for a nonviolent offense was not eligible for early parole
24   consideration. Plaintiff’s prison records were reviewed and it was found that he was not
25   eligible for early parole consideration under the regulations. Therefore, he was not denied
26   due process. Defendants also argue that the Eighth Amendment claim is not clearly
27   articulated but contend that an inmate’s disappointment caused by additional months of
28   incarceration before receiving parole is not an Eighth Amendment violation. In light of In
                                                   3
                                                                              3:18-cv-01287-GPC-NLS
 1   re Edwards, they further argue that Plaintiff’s request for injunctive relief is now moot. In
 2   his opposition, Plaintiff acknowledges the ruling in In re Edwards and the implementation
 3   of emergency regulations. He claims he requested an interview regarding this issue and a
 4   Correctional Case Records Analyst responded that the department is in the process of
 5   drafting new emergency regulations in compliance with In re Edwards and that about 3,000
 6   non-violent third strike offenders would be impacted. (Dkt. No. 19, P’s Opp. at 4-5.) The
 7   response also stated that the offenders will have to go through rigorous public safety
 8   screenings and a parole board hearing. (Id.) As of February 13, 2019, the filing of
 9   Plaintiff’s opposition, he claims nothing has been done and he is not being afforded his due
10   process rights under the new regulations.
11         To the extent Plaintiff claims a liberty interest in parole consideration, he fails to
12   state a violation of the U.S. Constitution. “There is no constitutional or inherent right of a
13   convicted person to be conditionally released before the expiration of a valid sentence.”
14   Greenholtz v. Inmates of Nebraska Penal & Correctional Complex, 442 U.S. 1, 7 (1979).
15   Instead, the only procedural due process protections under the U.S. Constitution is an
16   opportunity to be heard and a statement of reasons if an inmate is denied parole. Id. at 16.
17   Here, under the prior regulations, Defendants reviewed Plaintiff’s prison records and
18   determined he was not eligible for early parole consideration. (Dkt. No. 1, Compl. 3, 10-
19   19.) Therefore, under Greenholtz, Plaintiff received the process he was due under the U.S.
20   Constitution and fails to state a claim.
21         Next, Plaintiff does not articulate the basis for his Eighth Amendment claim based
22   on the CDCR regulations. The Eighth Amendment establishes limits on the conditions that
23   states may impose on prisoners and prohibits punishment that “involve the unnecessary
24   and wanton infliction of pain”, or “are grossly disproportionate to the severity of the
25   crime.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981). Here, Plaintiff does not allege
26
27
28
                                                   4
                                                                               3:18-cv-01287-GPC-NLS
 1   any facts to support a violation of his Eighth Amendment. 1 Accordingly, the Court
 2   GRANTS Defendants’ motion to dismiss for failure to state a claim.
 3          Moreover, because the regulations Plaintiff challenges are no longer operative, his
 4   claim for injunctive relief under § 1983 compelling CDCR to consider him eligible for
 5   early parole consideration under the prior regulations is now moot. See Pugh, 2019 WL
 6   651700, at *2 (dismissing plaintiff’s complaint seeking early parole consideration under
 7   Proposition 57 as moot). Accordingly, the Court GRANTS Defendants’ motion to dismiss
 8   and DISMISSES the complaint as moot.
 9          Because there are about 3,000 offenders subject to early parole consideration, review
10   of each offenders’ record and a hearing will take time. The CDCR website addressing
11   Frequently Asked Questions on Proposition 57: Indeterminately-Sentenced (Third Striker)
12   Nonviolent Parole Process states that hearings will begin in June 2019.                               See
13   https://www.cdcr.ca.gov/proposition57/. If Plaintiff fails to be considered for parole
14   consideration under Proposition 57 within a reasonable time, he may seek to reopen the
15   instant case or file a new complaint.
16          To the extent Plaintiff intends to challenge the application of the new CDCR
17   regulations to his record, he must file a petition for writ of habeas corpus as his claim would
18   “necessarily spell speedier release.” See Wilkinson v. Dotson, 544 U.S. 74, 81 (2005) (“§
19   1983 remains available for procedural challenges where success in the action would not
20   necessarily spell immediate or speedier release for the prisoner . . . .” (emphasis in original).
21
22
23   1
       In his opposition, Plaintiff raises a new issue not raised in his complaint. He claims his Eighth
     Amendment right was violated because he has already served the full term of his primary offense of six
24   years and because he has been incarcerated for thirteen years he is serving a double punishment which is
25   a violation of the double jeopardy clause. The Court notes that the double jeopardy clause falls under
     the Fifth Amendment, and applies to the states under the Fourteenth Amendment, and not the Eighth
26   Amendment. See Benton v. Maryland, 395 U.S. 784, 794 (1969). To the extent the complaint
     challenges the prior CDCR regulations, his claim is now moot. To the extent he seeks to assert a double
27   jeopardy claim challenging the new regulations and seeks early release, he must file a petition for writ of
     habeas corpus under 28 U.S.C. § 2254 as he seeks an immediate or speedier release from prison. See
28   Wilkinson, 544 U.S. at 81.
                                                          5
                                                                                          3:18-cv-01287-GPC-NLS
 1                                       Conclusion
 2         Based on the above, the Court GRANTS Defendants’ motion to dismiss and
 3   DISMISSES the complaint as moot. The hearing set for March 15, 2019 shall be vacated.
 4         IT IS SO ORDERED.
 5   Dated: March 11, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
                                                                        3:18-cv-01287-GPC-NLS
